TO BE PUBLISHED
                 ZZ
                ,;VyrVvt
                    U
                         (IT
                                  Vjvurf of           ILI,
                       2008-SC-000743-KB


                                                                            /D-9klj
KENTUCKY BAR ASSOCIATION                                                   MOVANT


                              IN SUPREME COURT



JENNIFER SUE WHITLOCK                                            RESPONDENT



                              OPINION AND ORDER

        The Board of Governors of the Kentucky Bar Association has

recommended that Jennifer Sue Whitlock, who was admitted to the practice of

law in October 1998 and whose bar roster address is 11401 Winchester Avenue,

Suite 526, Ashland, Kentucky 40353, be suspended from the practice of law for

thirty days . We agree with the Board's recommendation .

        In July 2007, Whitlock worked for attorney Robert Caummisar in

Grayson, Kentucky . During that month, Whitlock met with Michelle Garrett,

who had made an appointment with the firm's receptionist to speak to an

attorney about filing bankruptcy . Whitlock and Garrett agreed on a fee of

$ 1,100 ; and Garrett paid $800 at that time, issuing a check payable to

Whitlock. Garrett later brought some supporting documents to Whitlock's

firm.

        Whitlock personally endorsed the $800 check but did not file the

bankruptcy petition for Garrett. Whitlock also did not return any of the $800
to Garrett . Garrett said that she called and wrote Whitlock b    received no

response . Nevertheless, Garrett sent the remaining $300 of the $1,100 fee to

Caummisar since Whitlock worked for him. That $300 check has, apparently,

not been cashed.

      In November 2007, Caummisar's staff informed Garrett that Whitlock no

longer marked there and provided her with a printout from the KBA's website

containing Whitlock's bar roster address . Garrett was also given Whitlock's

cellular telephone number, but Whitlock failed to return Garrett's calls .

      In January 2008, Garrett signed a bar complaint against Whitlock.

Whitlock eventually responded to the bar complaint. In her response, Whitlock

admitted meeting Garrett but claimed that she sent a notice to all of her

clients, including Garrett, when she changed offices. She also claimed that she

sent a letter to Garrett asking her to let her (Whitlock) know when she was

ready to sign the bankruptcy petition but received no response . She also

claimed to have left phone messages for Garrett, to which Garrett did not

respond. Whitlock also claimed that a receptionist at Caummisar's firm had

advised her that the staff at that firm had been advised not to give out

Whitlock's new contact information. Whitlock also submitted an affidavit from

that former employee to that effect, although that affidavit purported to be from

an assistant Carter County Attorney, not a receptionist . Whitlock also

attached a copy of a 1KBA change of address form, dated October 17, 2007.

      Garrett submitted a reply to Whitlock's response in which she largely

denied that Whitlock had called her before filing of the bar complaint or had
sent her any change of address notification or letter . Bar cou       -1 forwarded

Garrett's reply to Whitlock and asked Whitlock for additio        I information and

supporting documents, but Whitlock did not respond .

       In May 2008, the Inqui      Corn fission issued a five-count charge against

Whitlock. Count I charged Whitlock with violating Supreme Court Rule

(SCR) 3 .130(l .3) (requiring a lawyer to "act with reasonable diligence and

promptness in representing a client") . Count II charged Whitlock with violating

SCR 3 .130(1 .4) (a) (requiring a lawyer to "keep a client reasonably informed

about the status of a matter") . Count III charged Whitlock with violating

SCR 3 .130(1 .16) (d) (requiring a lawyer to take reasonable steps to protect a

client's interest upon termination of representation) . Count IV charged

Whitlock with violating SCR 3 .130(3 .3)(a) (requiring an attorney to refrain from

knowingly making a false statement of fact to a tribunal) .' Finally, Count V

charged Whitlock with violating SCR 3 .130(5 .1)(b) (forbidding a lawyer from

knowingly failing to respond to a lawful demand for information from a

disciplinary authority) . Whitlock filed a belated response, asserting that she

suffered from an eating disorder, depression, and had recently undergone

surgery.

      The Board voted thirteen to zero (with one recusal) to find Whitlock not

guilty of Count IV (making a false statement to a tribunal), But the Board also

voted thirteen to zero (with one recusap to find Whitlock guilty of Counts 1, 11,


   The gravamen of this charge was the misidentification of the former receptionist at
   Caummisar's firm as an assistant county attorney in the affidavit.
 111, and V. Then, b a vote of twelve to one, the Board found that Whitlock

    should be suspended from the practice of law for thirty days, with additional

 monitoring and reimbursement requirements . One Board member voted for a

 sixty-day suspensio        thirty days of which was to be probated .

          Whitlock has not filed a notice of review under SCR 3 .370(8), nor do we

 elect to review the decision of the Board under SCR 3 .370(9), meaning that the

 decision of the Board is hereby adopted under SCR 3 .370(10) .

          Although not mentioned by the parties, we are aware that this case is at

least somewhat akin factually to Kentuck Bar Association v. Unnamed

Attorney, a case in which we imposed only a private reprimand on an attorney

who, like Whitloc       left his firm without adequately notifying his clients .

However, because Unnamed Attorney is distinguishable from this case in

several respects, we have concluded that Whitlock's misconduct merits a more

severe penalty. First, the KBA was unable to reach a conclusion on the guilt of

the unnamed attorney in that case and, thus, had not recommended a

sanction, 3 whereas, the KBA unanimously found Whitlock guilty of four counts

of professional misconduct and has recommended a proposed sanction .

Second, unlike Whitlock, the attorney in the Unnamed Attorney case did not

have the benefit of our decision carefully setting forth the types of steps an

attorney should take upon leaving a firm. Third, the attorney in Unnamed




2     205 S .W.3d 204 (Ky. 2006) .
3     Id. at 204.
    Attorney was leaving the practice of law altoget      4 unlike Whitlock's mere

    change of firms . Fourth, though Whitloc        d the attorney in Unnamed

 Attorney had each received a private reprimand in the past, Whitlock's private

 reprimand was issued just months ago (for misconduct simil            to that

 evidenced in the case at hand), whereas, the unnamed attorney's private

 reprimand had occurred several years before the issuance of our opinion . 5

 Next, the attorney in Unnamed AttoLqey was only found guilty of one count of

violating. SCR 3 .130(l .16)(d), 6 whereas, Whitlock was found guilty on a total of

four counts of misconduct. Finally, Whitlock herself has not filed a notice of

review contending that her penalty is disproportionately harsh, which we

construe to         can that she does not contest the KBA's proposed sanctio

          ACCORDINGLY, the Court ORDERS :

          1)       Jennifer Sue Whitlock is suspended from the practice of law for

thirty days from the date of this opinion and order;

         2)        In accordance with SCR 3 .450, Whitlock is directed to pay all costs

associated with these disciplinary proceedings, said sum being $254 .99, for

which execution may issue from this Court upon finality of this Opinion and

Order;

         3)        If she has not already done so, Whitlock shall immediately refund

to Garrett $800 (plus interest at the legal interest rate stated in KRS 360-010,


4     M at 208 .
5     X at 210.
6     Id.
calculated from the date the bar complaint was filed) and shall also return

Garrett's documents and safe deposit box keys;

       4)    Whitlock shall attend the Bar Counsel's remedial ethics program

within one year of the date of this opinion and order. Whitlock shall pass any

examination given at the end of the program. Whitlock will not apply for

CLE credit of any kind for her attendance at that remedial ethics program and

is required to furnish a release and waiver to the   Office   of Bar Counsel to

review her records in the CLE department that might otherwise be confidential,

with such release to continue in effect for one year after completion of the

remedial education, in order to allow the Office of Bar Counsel to verify that

she has not reported any hours to the CLE Commission that are taken as

remedial education;

      5)     Whitlock shall submit to mental health-related supervision, as

approved by the Kentucky Bar Association's Lawyer Assistance Program, and

such supervision shall continue to the extent and duration as deemed

necessary and appropriate by KYLAP; and

      6)     If Whitlock fails to comply with any of the terms of discipline as set

forth herein, upon motion of the Office of Bar Counsel the Court may impose

other discipline in this matter.

      All sitting. All concur.

      ENTERED : December 18, 2008 .